                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                 No. 5:18-CV-511-FL

 MARIAN SNOW                                      )
                                                  )
                                                  )
                                                  )
 v.                                               ) NOTICE OF SPECIAL APPEARANCE
                                                  )
 GENERAL ELECTRIC COMPANY, DELL                   )
 TECHNOLOGIES, DELL INC., DELL                    )
 EMC                                              )




       Please take notice that the undersigned, Cassandra K. Johnson, of the firm Alston & Bird

LLP hereby enters her notice of special appearance as counsel for Defendants Dell Technologies,

Dell Inc., and Dell EMC in the above-captioned matter, in association with Local Civil Rule

83.1(d) counsel, Kendall Stensvad.

       I certify that I will submit any document to Local Civil Rule 83.1(d) counsel for review

prior to filing the document with the Court.

       This the 7th day of December, 2018.

                                               /s/ Cassandra K. Johnson
                                               Cassandra K. Johnson
                                               GA Bar. No. 537475
                                               Alston & Bird LLP
                                               1201 West Peachtree St.
                                               Atlanta, GA 30309
                                               Tel: 404-881-7000
                                               Fax: 404-881-7777
                                               cassie.johnson@alston.com

                                               Attorney for Dell Defendants


                                                 1

          Case 5:18-cv-00511-FL Document 63 Filed 12/07/18 Page 1 of 3
                           /s/ Kendall Stensvad
                           NC Bar. No. 48075
                           Alston & Bird LLP
                           555 Fayetteville Street, Suite 600
                           Raleigh, NC 27601
                           Tel: 919-862-2245
                           Fax: 919-862-2260
                           Kendall.stensvad@alston.com

                           Local Civil Rule 83.1(d) Counsel for Dell
                           Defendants




                            2
Case 5:18-cv-00511-FL Document 63 Filed 12/07/18 Page 2 of 3
                               CERTIFICATE OF SERVICE

        I hereby certify that on December 7, 2018, I electronically filed the foregoing NOTICE OF
SPECIAL APPEARANCE with the Clerk of Court using the CM/ECF system which will send
notification of such filing and effectuate service to all counsel of record in this matter.


                                            /s/ Cassandra K. Johnson
                                            Cassandra K. Johnson
                                            GA Bar. No. 537475
                                            Alston & Bird LLP
                                            1201 West Peachtree St.
                                            Atlanta, GA 30309
                                            Tel: 404-881-7000
                                            Fax: 404-881-7777
                                            cassie.johnson@alston.com

                                            Attorney for Dell Defendants




                                      3
          Case 5:18-cv-00511-FL Document 63 Filed 12/07/18 Page 3 of 3
